 

Exhibit 10.11

 

WELLS FARGO AMENDED AND RESTATED CONTINUING GUARANTY

--------------------------------------------------------------------------------

 

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This Guaranty amends, modifies, restates and replaces, but does not satisfy nor
act as a novation of the obligations under, relating to, or in connection with,
that certain Amended and Restated Continuing Guaranty dated as of August 31,
2018 executed and delivered by Guarantor hereunder in favor of Bank.

 

1.     GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to SPINE INJURY
SOLUTIONS, INC. ("Borrowers"), or any of them, by WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank"), and for other valuable consideration, the undersigned
PETER L. DALRYMPLE ("Guarantor"), jointly and severally unconditionally
guarantees and promises to pay to Bank or order, on demand in lawful money of
the United States of America and in immediately available funds, any and all
Indebtedness of any of the Borrowers to Bank. The term "Indebtedness" is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrowers, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement, and whether Borrowers may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may be or
hereafter becomes unenforceable. This Guaranty is a guaranty of payment and not
collection.

 

2.     MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
each of the Borrowers to Bank, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
dissolution, liquidation or bankruptcy of any of the Borrowers or Guarantor or
any other event or proceeding affecting any of the Borrowers or Guarantor. This
Guaranty shall not apply to any new Indebtedness created after actual receipt by
Bank of written notice of its revocation as to such new Indebtedness; provided
however, that loans or advances made by Bank to any of the Borrowers after
revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by any of the Borrowers or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office at Private Banking - Houston, 1000 Louisiana St 7th
Floor, Houston, TX 77002, or at such other address as Bank shall from time to
time designate. Any payment by Guarantor with respect to the Indebtedness shall
not reduce Guarantor's maximum obligation hereunder unless written notice to
that effect is actually received by Bank at or prior to the time of such
payment. The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of any of the Borrowers or any other persons heretofore or hereafter
given to Bank unless said other guaranties are expressly modified or revoked in
writing; and this Guaranty shall not, unless expressly herein provided, affect
or invalidate any such other guaranties.

 

3.     OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrowers, and a separate action
or actions may be brought and prosecuted against Guarantor whether action is
brought against any of the Borrowers or any other person, or whether any of the
Borrowers or any other person is joined in any such action or actions. Guarantor
acknowledges that this Guaranty is absolute and unconditional there are no
conditions precedent to the effectiveness of this Guaranty, and this Guaranty is
in full force and effect and is binding on Guarantor as of the date written
below, regardless of whether Bank obtains collateral or any guaranties from
others or takes any other action contemplated by Guarantor. Guarantor waives the
benefit of any statute of limitations affecting Guarantor's liability hereunder
or the enforcement thereof, and Guarantor agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Guarantor's liability hereunder. The liability of Guarantor hereunder shall
be reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any
Indebtedness guaranteed hereby is rescinded or must otherwise be restored by
Bank, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise,

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 1  

 

 

--------------------------------------------------------------------------------

 

 

all as though such amount had not been paid. The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.

 

4.     AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or after
revocation hereof], without notice to or demand on, or consent of Guarantor, and
without affecting Guarantor's liability hereunder, from time to time to: (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of, the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon; (b) do
any and all of the following with respect to any document or instrument now or
hereafter entered into with respect to the Indebtedness or otherwise evidencing
any portion of the Indebtedness (collectively, the "Loan Documents"): (i) amend,
amend and restate, supplement, replace, or otherwise modify any Loan document;
(ii) waive compliance with any provision of any Loan Document on any number of
occasions; (iii) consent to departure from any provision of any Loan Document on
any number of occasions; and/or (iv) forbear from exercising any rights of
remedies of Bank in connection with a breach of any provision of any Loan
Document for any duration of time and on any number of occasions; (c) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (d) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (e) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (f) apply payments received by Bank
from any of the Borrowers to any Indebtedness of any of the Borrowers to Bank,
in such order as Bank shall determine in its sole discretion, whether or not
such Indebtedness is covered by this Guaranty, and Guarantor hereby waives any
provision of law regarding application of payments which specifies otherwise.
Bank may without notice assign this Guaranty in whole or in part. Upon Bank's
request, Guarantor agrees to provide to Bank copies of Guarantor's financial
statements.

 

5.     REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Bank
that: (a) this Guaranty is executed at Borrowers' request; (b) Guarantor shall
not, without Bank's prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor's assets other than in the ordinary course of Guarantor's
business, nor accomplish any of the above by virtue of a division or similar
transaction; (c) Bank has made no representation to Guarantor as to the
creditworthiness of any of the Borrowers; and (d) Guarantor has established
adequate means of obtaining from each of the Borrowers on a continuing basis
financial and other information pertaining to Borrowers' financial condition.
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor's risks
hereunder, and Guarantor further agrees that Bank shall have no obligation to
disclose to Guarantor any information or material about any of the Borrowers
which is acquired by Bank in any manner.

 

6.     GUARANTOR'S WAIVERS.

 

6.1     Guarantor waives any right to require Bank to: (a) proceed against any
of the Borrowers or any other person; (b) marshal assets or proceed against or
exhaust any security held from any of the Borrowers or any other person; (c)
give notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any of the Borrowers or any
other person; (d) take any action or pursue any other remedy in Bank's power; or
(e) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Indebtedness guaranteed
hereunder, or in connection with the creation of new or additional Indebtedness.

 

6.2     Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (a) any disability or other defense of any of the
Borrowers or any other person; (b) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Indebtedness of any of the
Borrowers or any other person; (c) any lack of authority of any officer,
director, partner, agent or other person acting or purporting to act on behalf
of any of the Borrowers which is a corporation, partnership or other type of
entity, or any defect in the formation of any such

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 2  

 

 

--------------------------------------------------------------------------------

 

 

Borrower; (d) the application by any of the Borrowers of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrowers to,
or intended or understood by, Bank or Guarantor; (e) any act or omission by Bank
which directly or indirectly results in or aids the discharge of any of the
Borrowers or any portion of the Indebtedness by operation of law or otherwise,
or which in any way impairs or suspends any rights or remedies of Bank against
any of the Borrowers; (f) any impairment of the value of any interest in any
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (g) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (h) any requirement that Bank give any notice of acceptance of this
Guaranty. Until all Indebtedness shall have been paid in full, Guarantor shall
have no right of subrogation, and Guarantor waives any right to enforce any
remedy which Bank now has or may hereafter have against any of the Borrowers or
any other person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Bank. Guarantor further waives all rights and
defenses Guarantor may have arising out of (i) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor's rights of subrogation or Guarantor's rights to proceed against any
of the Borrowers for reimbursement, or (ii) any loss of rights Guarantor may
suffer by reason of any rights, powers or remedies of any of the Borrowers in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Borrowers' Indebtedness, whether by operation of law or
otherwise, including any rights Guarantor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness.

 

7.     BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S POSSESSION.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a lien upon and a right of setoff against all monies, securities and other
property of Guarantor now or hereafter in the possession of or on deposit with
Bank, whether held in a general or special account or deposit or for safekeeping
or otherwise, and every such lien and right of setoff may be exercised without
demand upon or notice to Guarantor. No lien or right of setoff shall be deemed
to have been waived by any act or conduct on the part of Bank, or by any neglect
to exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
Bank in writing.

 

8.     SUBORDINATION. Any Indebtedness of any of the Borrowers now or hereafter
held by Guarantor is hereby subordinated to the Indebtedness of Borrowers to
Bank. Such Indebtedness of Borrowers to Guarantor is assigned to Bank as
security for this Guaranty and the Indebtedness and, if Bank requests, shall be
collected and received by Guarantor as trustee for Bank and paid over to Bank on
account of the Indebtedness of Borrowers to Bank but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty. Any notes or other instruments now or hereafter evidencing such
Indebtedness of any of the Borrowers to Guarantor shall be marked with a legend
that the same are subject to this Guaranty and, if Bank so requests, shall be
delivered to Bank. Bank is hereby authorized in the name of Guarantor from time
to time to file financing statements and continuation statements and execute
such other documents and take such other action as Bank deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder.

 

9.     REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder
are cumulative. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.

 

10.     COSTS, EXPENSES AND ATTORNEYS' FEES. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank's rights,
powers or remedies and/or the collection of any amounts which become

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 3  

 

 

--------------------------------------------------------------------------------

 

 

due to Bank under this Guaranty, and the prosecution or defense of any action in
any way related to this Guaranty, whether incurred at the trial or appellate
level, in an arbitration proceeding or otherwise, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Guarantor or any other person or
entity. Notwithstanding anything in this Guaranty to the contrary, reasonable
attorneys' fees shall not exceed the amount permitted by law, including, but not
limited to, the provisions of Del. Code Ann. tit. 10, §3912 (2009). All of the
foregoing shall be paid by Guarantor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank's Prime Rate in effect from time to time.

 

11.     SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank's prior
written consent. Guarantor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrowers to Bank and any obligations with
respect thereto, including this Guaranty. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by. Borrowers,
Guarantor or otherwise. Guarantor further agrees that Bank may disclose such
documents and information to Borrowers.

 

12.     AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor that states it is intended to amend or modify this
Guaranty.

 

13.     APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word "Borrowers'' and the word
"Guarantor" respectively shall mean all or any one or more of them as the
context requires.

 

14.     UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor's full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Agreement shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Agreement.

 

15.     COUNTERPARTS; GOVERNING LAW. This Guaranty may be executed in as many
counterparts as may be required to reflect all parties assent; all counterparts
will collectively constitute a single agreement. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Delaware.

 

16.     ARBITRATION.

 

16.1     Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; provided, however, that nothing
herein shall preclude or limit the Bank's right to confess judgment pursuant to
a warrant of attorney provision set forth in any document related to the
Indebtedness; and provided, further, that no party shall have the right to
demand binding arbitration of any claim, dispute or controversy seeking to (a)
strike-off or open a judgment obtained by confession pursuant to a warrant of
attorney contained in any document related to the Indebtedness, including,
without limitation, this Agreement, or (b) challenge the waiver of a right to
prior notice and a hearing before judgment is entered, or after judgment is
entered, but before execution upon the judgment. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party's right to demand arbitration being automatically terminated.

 

16.2     Governing Rules. Any arbitration proceeding will (a) proceed in a
location in Delaware selected by the American Arbitration Association ("AAA");
(b) be governed by the Federal Arbitration Act (Title 9 of the United States

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 4  

 

 

--------------------------------------------------------------------------------

 

 

Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the "Rules"). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

16.3     No Waiver of Provisional Remedies. Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding . This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

 

16.4     Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Delaware or a neutral retired judge of the
state or federal judiciary of Delaware, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Delaware and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Delaware Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction . The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

16.5     Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

16.6     Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

 

16.7     Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

16.8     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation,

 

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 5  

 

 

--------------------------------------------------------------------------------

 

 

or to the extent necessary to exercise any judicial review rights set forth
herein. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

 

16.9     Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court's jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys' fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

 

17.     WARRANT OF ATTORNEY TO CONFESS JUDGMENT. GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST GUARANTOR FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME
DUE UNDER THIS GUARANTY, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT,
WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT ADDED FOR ATTORNEYS' COLLECTION
FEES. NOTWITHSTANDING ANYTHING IN THIS GUARANTY TO THE CONTRARY, REASONABLE
ATTORNEYS FEES SHALL NOT EXCEED THE AMOUNT PERMITTED BY LAW, INCLUDING, BUT NOT
LIMITED TO, THE PROVISIONS OF DEL. CODE ANN. TIT. 10, §3912 (2009). TO THE
EXTENT PERMITTED BY LAW, OTHER THAN MANIFEST ERROR, GUARANTOR RELEASES ALL
ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS GUARANTY, VERIFIED BY AFFIDAVIT BY
OR ON BEHALF OF THE HOLDER OF THIS GUARANTY SHALL HAVE BEEN FILED IN SUCH
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL GUARANTY AS A WARRANT OF
ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
GUARANTOR SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE
EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS
GUARANTY OR A COPY THEREOF SHALL BE A SUFFICIENT WARRANT THEREFOR. THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST GUARANTOR HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON GUARANTOR'S BEHALF FOR ANY REASON,
THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS
JUDGMENT AGAINST GUARANTOR FOR ANY PART OR ALL OF THE AMOUNTS OWING HEREUNDER,
AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS IN SUCH
PRIOR PROCEEDINGS.

 

18.     ELECTION FOR ELECTRONIC COMMUNICATIONS AND SIGNATURES. To facilitate
execution of this Guaranty, this Guaranty and each promissory note, contract,
instrument and other document required by this Guaranty or at any time delivered
to Bank in connection with the Indebtedness secured by this Guaranty, or as a
condition to the execution of this Guaranty, may be executed by one or more of
Guarantor or Bank in the form of an "Electronic Record" (as such term is defined
in the Electronic Signatures in Global and National Commerce Act at 15 U.S.C.
§7001 et seq. ("ESIGN Act")). An "Electronic Signature" (as defined in ESIGN)
will constitute an original and binding signature of Bank and Guarantor. The
fact that a document is in the form of an Electronic Record and/or is signed
using an Electronic Signature will not, in and of itself, be grounds for
invalidating such document. When information (such as a disclosure, notice other
than a notice to terminate this Guaranty, permission, waiver, demand or
amendment) is to be provided in writing under this Guaranty, that writing may be
provided by electronic means and in an electronic format.

 

This election for electronic communications and signatures is subject to the
following conditions: (i) the prior consent of Guarantor, and if Guarantor is a
"Consumer" (as defined by ESIGN Act) such consent must be obtained in accordance
with the ESIGN Act, (ii) the prior consent of Bank and (iii) utilization of an
electronic transmission process with audit, security and authentication controls
satisfactory to Bank. Notwithstanding any election for electronic communication,
Bank may always in its sole discretion provide to Guarantor or require from
Guarantor information in writing in a paper format.

 

Any writing (whether on paper or in electronic format) prepared by Guarantor and
delivered to Bank will be deemed materially true, correct and complete by
Guarantor and each officer or employee of Guarantor who prepared and
authenticated same, and may be legally relied upon by Bank without regard to the
medium in which the record is maintained or the method of delivery or
transmission.

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 6  

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as a
sealed instrument as of September 30, 2019.

 

/s/ Peter L. Dalrymple                              

PETER L. DALRYMPLE

 

Address:

13451 BELHAVEN DR

HOUSTON, TX 77069

(SEAL)

 

STATE OF TEXAS      §

                                      §

COUNTY OF               §

 

This instrument was ACKNOWLEDGED before me on              , 20     , by        
                                      .

 

[SEAL]

 

My commission expires:

 

                                            

                                                                              
  

Notary Public, State of                                

 

Printed Name of Notary Public                                              

Notary ID No..                                             

 

 

 

GUARANTY.DE (03116)

0007204, #7829235617

1521303 / Page 7  

 

 

